     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 1 of 17 Page ID #:11050



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
                      E-mail: Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA

18                            UNITED STATES DISTRICT COURT

19                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW-(1), (2)

21               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANTS RICHARD AYVAZYAN’S AND
22                     v.                      MARIETTA TERABELIAN’S JOINT EX
                                               PARTE APPLICATION TO COMPEL
23    RICHARD AYVAZYAN,                        DISCLOSURE OF DISCOVERY RELATED TO
        aka “Richard Avazian” and              KASTIGAR HEARING (ECF 670);
24          “Iuliia Zhadko,”                   EXHIBIT
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 2 of 17 Page ID #:11051



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
      Defendants.
5

6           Plaintiff United States of America, by and through its counsel
7     of record, the Acting United States Attorney for the Central District
8     of California, Assistant United States Attorneys Scott Paetty,
9     Catherine S. Ahn, and Brian Faerstein, and Department of Justice
10    Trial Attorney Christopher Fenton, hereby files this opposition to
11    defendants Richard Ayvazyan’s and Marietta Terabelian’s joint ex
12    parte application to compel disclosure of discovery related to
13    Kastigar hearing (ECF 670).
14          This opposition is based upon the attached memorandum of points
15    and authorities, exhibit, the files and records in this case, and
16    such further evidence and argument as the Court may permit.
17     Dated: July 12, 2021                 Respectfully submitted,
18                                          TRACY L. WILKISON
                                            Acting United States Attorney
19
                                            SCOTT M. GARRINGER
20                                          Assistant United States Attorney
                                            Chief, Criminal Division
21

22                                                /s/
                                            SCOTT PAETTY
23                                          CATHERINE S. AHN
                                            BRIAN FAERSTEIN
24                                          Assistant United States Attorneys
                                            CHRISTOPHER FENTON
25                                          Department of Justice Trial Attorney
26
                                            Attorneys for Plaintiff
27                                          UNITED STATES OF AMERICA
28

                                              2
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 3 of 17 Page ID #:11052



1                                    TABLE OF CONTENTS

2     TABLE OF CONTENTS...................................................i

3     TABLE OF AUTHORITIES...............................................ii

4     MEMORANDUM OF POINTS AND AUTHORITIES................................1

5     I.    INTRODUCTION...................................................1

6     II.   ARGUMENT.......................................................2

7           A.    Defendants’ Application Should Be Denied as Moot..........2

8           B.    The Court Has Broad Discretion in Conducting the
                  Kastigar Analysis and the Court’s Order Provides for a
9                 More Than Sufficient Evidentiary Foundation for its
                  Determination.............................................3
10
            C.    Defendants Are Not Entitled to Discovery Under Brady......5
11
            D.    Defendants Are Not Entitled to Discovery Under the
12                Jencks Act or Other Statutory Authorities.................9

13    III. CONCLUSION....................................................12

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              i
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 4 of 17 Page ID #:11053



1                                  TABLE OF AUTHORITIES

2     DESCRIPTION                                                                 PAGE
3     Federal Cases
4     Brady v. Maryland,
        373 U.S. 83 (1963)      ........................................ passim
5
      Pennsylvania v. Ritchie,
6       480 U.S. 39 (1987) ............................................. 8
7     United States v. Augenblick,
8       393 U.S. 348 (1969) ......................................... 8, 9

9     United States v. Barton,
        995 F.2d 931 (9th Cir. 1993)       ................................ 6, 7
10
      United States v. Crowson,
11      828 F.2d 1427 (9th Cir. 1987)        ............................... 3, 5

12    United States v. Danielson,
        325 F.3d 1054 (9th Cir. 2003)        .................................. 4
13
      United States v. Dudden,
14      65 F.3d 1461 (9th Cir. 1995)       ................................... 4

15    United States v. Griffin,
        659 F.2d 932 (9th Cir. 1981)       ................................... 9
16
      United States v. Lucas,
17      841 F.3d 796 (9th Cir. 2016)       ................................... 8
18    United States v. Michaels,
        796 F.2d 1112 (9th Cir. 1986)        .................................. 8
19
      United States v. Mincoff,
20      574 F.3d 1186 (9th Cir. 2009)        .................................. 8
21    United States v. Montoya,
        45 F.3d 1286 (9th Cir. 1995)       ............................. 3, 4, 5
22
      United States v. Rogers,
23
        722 F.2d 557 (9th Cir. 1983)       ............................. 3, 4, 5
24
      United States v. Shyne,
25      617 F.3d 103 (2d Cir. 2010)       .................................... 9

26    United States v. Soto-Zuniga,
        837 F.3d 992 (9th Cir. 2016)       .............................. 11, 12
27
      Weatherford v. Bursey,
28      429 U.S. 545 (1977) ............................................ 8

                                             ii
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 5 of 17 Page ID #:11054



1     Federal Statutes

2     18 U.S.C. § 3500 .......................................... 9, 10, 12
      28 U.S.C. § 2255 ................................................. 10
3
      Other Authorities
4
      Federal Rule of Criminal Procedure 12 ........................ 10, 11
5     Federal Rule of Criminal Procedure 16 ..................... 2, 11, 12
6     Federal Rule of Criminal Procedure 26.2 ...................... passim

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             iii
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 6 of 17 Page ID #:11055



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           On June 28, 2021, in response to a question about Kastigar-

4     related discovery from counsel to defendant Richard Ayvazyan, the

5     Court stated, “[t]hat discovery issue will be more apparent if

6     necessary as the matter is briefed, and so we are going to go forward

7     with the schedule.”      The Court entered its detailed order regarding

8     the Kastigar hearing procedures later the same day.

9           Notwithstanding the Court’s clear directive, defendants Richard

10    Ayvazyan and Marietta Terabelian (“defendants”) filed an ex parte

11    application on Friday, July 9, 2021, seeking to compel the

12    government’s production of discovery by the following Monday –- i.e.,

13    today, or the day the government’s response to the ex parte

14    application would be due.       Defendants’ discovery demands, purportedly

15    relating to the Kastigar hearing, are wide-ranging, indefinite, and

16    oppressive.    They also are not supported by governing law.

17          The Court should deny defendants’ ex parte application for the

18    following reasons.     First, the Court already instructed the parties
19    to follow its order regarding the procedures for the Kastigar

20    hearing, including detailed instructions as to the government’s

21    required evidentiary submission, and thus defendants’ request for

22    discovery is moot.     Second, the Court has broad discretion in its

23    adjudication of defendants’ Kastigar claim, and the procedures the

24    Court has set forth for the hearing are more than sufficient to

25    provide the Court and the parties a complete record for the Kastigar

26    determination.     Third, defendants erroneously seek to rely on Brady

27    and its progeny for what amounts to a fishing expedition, which is

28
                                              1
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 7 of 17 Page ID #:11056



1     not the law.        Finally, defendants’ claims for discovery under the

2     Jencks Act, Federal Rule of Criminal Procedure 26.2, and Rule 16 are

3     not supported by these statutory bases for discovery.

4              Accordingly, defendants’ ex parte application to compel

5     discovery related to the Kastigar hearing should be denied.

6     II.      ARGUMENT

7              A.     Defendants’ Application Should Be Denied as Moot

8              The Court has already addressed defendants’ request for

9     discovery in connection with the post-trial Kastigar hearing,

10    directing defendants to the Court’s order detailing the procedures

11    for the hearing.

12             Specifically, on June 28, 2021, following the forfeiture

13    proceeding, counsel for defendant Richard Ayvazyan questioned the

14    schedule for the Kastigar hearing, contending, “the biggest part of

15    the [Kastigar] hearing from the survey of cases that we have gone

16    through is going to be the production of discovery that speaks to the

17    issues of non-evidentiary use which is at the heart of the defense’s

18    contention.”        (Exhibit 1 (Excerpt of 6/28/21 Transcript) at 110:11-
19    15. 1)       The Court responded, “[t]hat discovery issue will be more

20    apparent if necessary as the matter is briefed, and so we are going

21    to go forward with the schedule.        And I am just telling you to, you

22    know, get yourselves prepared, and it is all detailed in an order

23    which I will issue within the hour.”        (Id. at 110:16-21.)

24             The Court issued the Order Regarding Post-Trial Kastigar Hearing

25    (the “Order”) later the same day.        (ECF 605.)    The Court’s Order

26

27           The government is attaching only the relevant page from the
               1
      June 28, 2021 transcript reflecting the discussion of the discovery
28    request. A restricted copy of the full transcript, subject to
      redaction, is available at ECF 679.
                                         2
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 8 of 17 Page ID #:11057



1     addresses in detail the government’s obligations in connection with

2     the hearing, including the scope, type, and form of information the

3     government must submit in connection with meeting its burden.            The

4     government will file its briefing, declarations, and exhibits in

5     compliance with the Court’s order.        Defendants’ ex parte request for

6     discovery thus should be denied as moot. 2

7           B.    The Court Has Broad Discretion in Conducting the Kastigar
                  Analysis and the Court’s Order Provides for a More Than
8                 Sufficient Evidentiary Foundation for its Determination

9           District courts have broad discretion as to whether and how to

10    conduct a Kastigar evidentiary hearing, including the types of

11    information the court will consider in adjudicating a Kastigar claim.

12    The Ninth Circuit has consistently held that the government can meet

13    its Kastigar burden of demonstrating independent sources for tainted

14    information through affidavits alone.         See United States v. Montoya,

15    45 F.3d 1286, 1292 (9th Cir. 1995); see also United States v.

16    Crowson, 828 F.2d 1427, 1429 (9th Cir. 1987) (“This court has

17    permitted the government to meet its burden of proof as to the

18    existence of independent, prior sources through affidavits.”); United
19    States v. Rogers, 722 F.2d 557, 560 (9th Cir. 1983) (finding

20    defendant’s Kastigar claim “untenable” in light of government’s

21

22

23
            2Despite the Court’s unequivocal response to defendants’
24    request for discovery during the June 28, 2021 hearing, defendants
      nevertheless sent the government a letter setting forth an extensive
25    list of discovery demands late in the evening of July 5, 2021 -- even
      after receiving the Court’s detailed and comprehensive Order on June
26    28, 2021. (See 670-3.) The government devoted its time and
      resources to complying with all aspects of the Court’s Order in
27    advance of the July 12, 2021 filing deadline, and has not responded
      to defendants’ letter given the Court’s clear instructions to the
28    parties on June 28, 2021. In any event, defendants are not legally
      entitled to the information they demand, as discussed further herein.
                                         3
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 9 of 17 Page ID #:11058



1     “exhaustive filing” of “sworn declarations by prosecutors,

2     investigators and witnesses”).

3           The same principles of broad discretion hold true even in the

4     cases relied upon by defendants in their ex parte application

5     regarding the scope of the Kastigar inquiry.          (ECF 670 at 3 (citing

6     United States v. Danielson, 325 F.3d 1054 (9th Cir. 2003), and United

7     States v. Dudden, 65 F.3d 1461 (9th Cir. 1995)).)           Indeed, the Ninth

8     Circuit observed in Danielson that “[t]he particular proof that will

9     satisfy the government’s ‘heavy burden’ [under Kastigar] . . . will

10    vary from case to case, and we therefore cannot be specific as to

11    precisely what evidence the government must bring forward.”            325 F.3d

12    at 1072 (applying Kastigar in Sixth Amendment context) (internal

13    citation omitted).     In Dudden, the Ninth Circuit similarly noted that

14    where Kastigar is in issue, “a hearing is not required if no factual

15    issues are left to resolve, or if the government meets its burden to

16    show independent sources through the use of affidavits,” and the

17    “need for an evidentiary hearing . . . also depends on the

18    circumstances of each case.”       65 F.3d at 1469 (citing Montoya, 45
19    F.3d at 1298).

20          In setting forth the procedures for the Kastigar hearing in its

21    Order, the Court was and is well within its broad discretion in

22    delineating the type and form of proof to be submitted by the

23    government.    As the Court could appropriately limit (or preclude

24    altogether) confrontation of witnesses at the Kastigar hearing under

25    Ninth Circuit precedent, so too could it limit the scope and method

26    of discovery.     And the Ninth Circuit has repeatedly endorsed the

27    scope of the evidence the government will be marshaling here,

28    including declarations, exhibits, and testimony if necessary, as

                                              4
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 10 of 17 Page ID #:11059



1      sufficient in the Kastigar context.        See, e.g., Montoya, 45 F.3d at

2      1290, 1295, 1297-99 (affirming finding of no Kastigar violation based

3      on district court’s review of nine declarations from prosecutors and

4      agents and discovery materials submitted by defense, even without

5      defense opportunity to cross-examine government witnesses); Crowson,

6      828 F.2d at 1429 (no Kastigar violation based on affidavits from two

7      AUSAs and one case agent, cross-examination of AUSA and agent, and

8      government’s submission of grand jury transcripts in camera and

9      “[a]ll documents establishing prior, independent sources, along with

10     a list of evidence obtained in chronological order”); Rogers, 722

11     F.2d at 560 (no Kastigar violation based on “sworn declarations by

12     prosecutors, investigators and witnesses”).

13           None of these cases or the cases defendants cite speak to

14     specific discovery requirements on the part of the government in the

15     Kastigar context.     Defendants are entitled to nothing more –- nor is

16     anything more necessary or warranted -- should the government meet

17     its burden on the forthcoming evidence it will be submitting. 3

18           C.   Defendants Are Not Entitled to Discovery Under Brady
19           Defendants rely on Brady and its progeny in calling for, by the

20     terms of their discovery demand letter, the production of effectively

21     unfettered discovery in advance of the Kastigar hearing.           (ECF 670 at

22     2-4; 670-3.)    Defendants’ reliance on Brady is misplaced and

23     unavailing.

24

25
             3The Court’s broad discretion in conducting and adjudicating a
26     Kastigar hearing also is reflected in the standards applied on
       appellate review. The Ninth Circuit reviews a district court’s
27     finding that the government has established an independent source for
       its evidence for clear error, and reviews a court’s denial of a
28     motion for an evidentiary hearing for abuse of discretion. Montoya,
       45 F.3d at 1291.
                                          5
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 11 of 17 Page ID #:11060



1            To be clear, the government is complying in full with the

2      Court’s Order.    The government thus will be “identify[ing] all of the

3      information and evidence that the Government accessed from the two

4      phones for which Defendants’ passcodes were compelled.”           (ECF 605 at

5      2.)   The government will be “explain[ing] when the independent filter

6      team turned over non-privileged material from the phones to the

7      prosecution team and case agents.”        (Id.)   The government will be

8      further “explain[ing] how, if at all, it used the information and

9      evidence the Government accessed from the two phones.”           (Id.)    And

10     the government will be submitting this information in the form

11     ordered by the Court, that is, through “detailed declarations under

12     penalty of perjury from agents and prosecutors who directed the

13     investigation,” referencing “documents and supporting materials” to

14     be “attached as exhibits,” and the “fil[ing] in camera and under seal

15     [of] the transcripts for both grand jury proceedings.” 4          (Id.)

16           At the outset of their discussion of Brady in their ex parte

17     application, defendants state that they seek “[e]vidence that

18     prosecutors and other members of the prosecution team viewed and used
19     tainted evidence,” which defendants cast as being required under

20     “Brady, Giglio, and their progeny.”        (ECF 670 at 2).    To the extent

21     defendants’ demands were so limited, the government will be

22     disclosing that specific information in its forthcoming filing, as

23     described above. 5

24
             4The government also will be filing in camera and under seal
25     the internal prosecution memoranda pertaining to both the initial
       indictment and the superseding indictment.
26
            5 Defendants contend that “Brady and its progeny apply in

27     ancillary proceedings such as suppression hearings,” citing to United
       States v. Barton, 995 F.2d 931 (9th Cir. 1993). Notably, Barton held
28     that “the due process principles announced in Brady and its progeny
                                               (footnote cont’d on next page)
                                          6
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 12 of 17 Page ID #:11061



1            But that is not the full extent of defendants’ demands.           While

2      defendants broadly describe the principles of Brady as well as

3      ethical obligations under the California Rules of Professional

4      Conduct, they do not further define or specify what they contend

5      constitutes purported “Brady material” in their ex parte application.

6      However, taking defendants’ ex parte application and sweeping

7      discovery demand letter together, defendants appear to characterize

8      as Brady material numerous broad and indefinite categories of

9      information.    Among other things, defendants demand “[a]ny

10     presentations, memoranda, or debriefing information provided to the

11     agents executing search warrants,” (ECF 670-3 at 2); “[a]ny memoranda

12     or other summaries (whether written or oral) prepared between October

13     19, 2020 and the present that summarize the facts of the case or

14     evidence against the defendants including but not limited to

15     summaries for superiors, summaries for new team members, summaries

16     related to witness meetings, summaries related to subpoena issuance

17     or execution, summaries related to empanelment of a second grand

18     jury, or any other portion of pre-trial or trial strategy,” (id. at

19     3); and “[a]ll communications regarding trial strategy or pre-trial

20     strategy involving any of the following AUSAs, agents, team members,

21

22

23
       must be applied to a suppression hearing involving a challenge to the
24     truthfulness of allegations in an affidavit for a search warrant.”
       Id. at 935. Barton involved a defendant’s claim that law enforcement
25     purposefully allowed drug evidence to be lost, alleging that the
       absence of that evidence did not allow defendant to contest a
26     warrant. Putting aside defendants’ unsupported assertion here that a
       Kastigar hearing is a “species” of suppression hearing (discussed
27     further below), it is worth noting that Barton did not speak to the
       specific context of a Kastigar hearing or a defendant’s purported
28     right to unfettered discovery under Brady in connection with such a
       hearing.
                                         7
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 13 of 17 Page ID #:11062



1      or any other people exposed to tainted information: [list of names].”

2      (Id. at 4 (emphasis in original).) 6

3            Defendants articulate no credible basis for how the information

4      requested in their demand letter constitutes “favorable” information

5      that is “material either to guilt or punishment.”          Brady v. Maryland,

6      373 U.S. 83, 87 (1963).      Brady does not “permit a defendant to sift

7      through information held by the government to determine

8      materiality.”    United States v. Lucas, 841 F.3d 796, 807 (9th Cir.

9      2016) (construing Pennsylvania v. Ritchie, 480 U.S. 39, 59–60 (1987).

10     Nor does “‛mere speculation about materials in the government’s

11     files’ . . . require the district court to make those materials

12     available, or mandate an in camera inspection.”          United States v.

13     Mincoff, 574 F.3d 1186, 1200 (9th Cir. 2009) (quoting United States

14     v. Michaels, 796 F.2d 1112, 1116 (9th Cir. 1986)).          In short,

15     “[t]here is no general constitutional right to discovery in a

16     criminal case, and Brady did not create one.”         Weatherford v. Bursey,

17     429 U.S. 545, 559 (1977).

18           Moreover, to the extent defendants seek disclosure of witness
19     statements (discussed further below) under the framework of

20     Brady/Giglio, demands for such information are not of constitutional

21     dimension.    See United States v. Augenblick, 393 U.S. 348, 356 (1969)

22     (“Our Jencks decision and the Jencks Act were not cast in

23

24           6Akin to a civil discovery letter, defendants also request an
       unlimited scope of types of materials, asserting that the “request
25     for documents or evidence includes, but is not limited to, all
       papers, letters, reports, memoranda, calendar entries, e-mails, text
26     messages, app-based messages (including but not limited to Skype,
       Slack, Signal, WhatsApp, or similar apps), notes, instant messages,
27     other computer facilitated or transmitted materials, images,
       photographs, logs, or recordings, and all copies or portions thereof,
28     and any other written, recorded, or memorialized material.” (ECF
       670-3 at 1-2.)
                                          8
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 14 of 17 Page ID #:11063



1      constitutional terms.”).      Following Augenblick, the Ninth Circuit has

2      observed that “in the absence of a showing by defendant under Brady

3      of materiality and content favorable to defendant, the disclosure

4      requirements of Brady cannot apply, since the detailed statutory

5      procedures set forth by Congress in the Jencks Act were the exclusive

6      vehicle by which prior statements of a government witness were to be

7      disclosed.”    United States v. Griffin, 659 F.2d 932, 939 n.7 (9th

8      Cir. 1981); see also United States v. Shyne, 617 F.3d 103, 108 (2d

9      Cir. 2010) (defendant’s “Confrontation Clause and Due Process Clause

10     arguments are unavailing because those clauses do not obligate the

11     government to disclose § 3500 material for its testifying witnesses –

12     - the government’s disclosure obligations are compelled by the Jencks

13     Act, not the Constitution”).

14           Defendants’ discovery demands in the context of this Kastigar

15     hearing, framed under Brady and its progeny, amount to a fishing

16     expedition, and should be denied.       In any event, the government will

17     be submitting in its forthcoming Kastigar filing the specific

18     information ordered by the Court, including information about its
19     access to and use of the suppressed information from defendants’

20     cellphones seized in Miami.

21           D.   Defendants Are Not Entitled to Discovery Under the Jencks
                  Act or Other Statutory Authorities
22

23           Defendants additionally contend that the discovery they demand

24     “is also required to be disclosed under both the Jencks Act and

25     Federal Rule of Criminal Procedure 26.2.”         (ECF 670 at 4.)    This is

26     incorrect.

27           Neither the Jencks Act nor Rule 26.2 applies to a Kastigar

28     hearing.   By its plain terms, the Jencks Act only requires disclosure

                                               9
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 15 of 17 Page ID #:11064



1      after a government witness has “testified on direct examination in

2      the trial of the case.”      18 U.S.C. § 3500(a) (emphasis added).        Rule

3      26.2 expands Jencks discovery outside of trial in only six discrete

4      instances: at a suppression hearing under Rule 12; at a preliminary

5      hearing; at sentencing; at a revocation hearing; at a detention

6      hearing; and at a hearing under 28 U.S.C. § 2255.          Fed. R. Crim. P.

7      26.2(g).    A Kastigar hearing is none of these.        By its terms, Rule

8      26.2(g) does not include all pretrial hearings under Rule 12.            To the

9      contrary, by specifically referring to “a suppression hearing under

10     Rule 12,” id. (emphasis added), Rule 26.2(g) limits Jencks

11     obligations to hearings dealing with Rule 12(b)(3)(C) motions to

12     suppress.    Motions to dismiss the indictment are made under Rule

13     12(b)(3)(A) and/or (B), and do not call for “suppression hearings.”

14           Here, defendants’ initial motion premised on Kastigar sought an

15     order “(i) to hold a Kastigar hearing to confirm the government has

16     used information directly or indirectly derived from tainted

17     evidence, (ii) to disqualify the prosecution team, and (iii) to

18     dismiss the case . . . .”      (ECF 338.)    Less than two weeks later,
19     defendants filed a second Kastigar motion, once again seeking an

20     order “(i) to dismiss the original and first superseding indictments

21     . . ., or, in the alternative, (ii) to continue the June 15, 2021

22     trial date . . . .”     (ECF 381.)    The latter motion specified it was

23     seeking dismissal purportedly pursuant to Federal Rules of Criminal

24     Procedure 12(b)(3)(A) and 12(b)(3)(B).        (See id.)    These two motions

25     formed the foundation for the Court’s ordering of a post-trial

26     Kastigar hearing.     (See ECF 356, 478, 605.)      Both motions sought

27     dismissal, not suppression, under Rule 12.         Thus, defendants are not

28

                                              10
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 16 of 17 Page ID #:11065



1      entitled to Jencks materials under the enumerated categories of

2      applicable hearings under Rule 26.2(g).

3            Defendants now claim that a “Kastigar hearing is a species of

4      suppression hearing –- it was sought pretrial, and sought to suppress

5      any evidence obtained directly or derivatively from use of

6      Defendants’ compelled statements, as well as other relief.”            (ECF 670

7      at 4.)    Tellingly, defendants cite no authority in support of this

8      unfounded proposition, and the government has not identified any

9      cases where Rule 26.2 has been applied in the context of a Kastigar

10     hearing.   Moreover, none of the numerous cases discussed in section

11     II.B above regarding the evidentiary and procedural scope of Kastigar

12     hearings reflect consideration of the production of Jencks materials,

13     much less hold that the production of witness statements is required

14     in connection with such hearings.       To the contrary, the cases reflect

15     the Court’s broad discretion in determining the information the

16     government is required to submit to meet its Kastigar burden.

17           Defendants filed multiple motions to suppress pursuant to Rule

18     12(b)(3)(C) in this case, and those motions have all been
19     adjudicated.    Defendants’ attempt at this stage, with no supporting

20     authority, to transform their dispositive motions seeking dismissal

21     into motions to suppress for purposes of the Jencks Act and Rule 26.2

22     should be rejected.

23           Finally, in a footnote, defendants assert in passing that

24     “[t]his discovery would also be required under Rule 16.”           (ECF 670 at

25     3 n.1.)    Defendants do not further clarify what specific information

26     “[t]his discovery” contemplates nor what specific bases for

27     production they assert under Rule 16.        Defendants only cite to United

28     States v. Soto-Zuniga, 837 F.3d 992 (9th Cir. 2016), which held, in

                                              11
     Case 2:20-cr-00579-SVW Document 681 Filed 07/12/21 Page 17 of 17 Page ID #:11066



1      the specific context of a motion to suppress drug evidence obtained

2      during an immigration checkpoint stop, that the government was

3      required to produce “discovery of the checkpoint’s arrest and search

4      statistics” for defendant to assess the primary purpose of the

5      checkpoint.    Id. at 995, 1002.     This case has no bearing on broad,

6      unfettered discovery requests in connection with a Kastigar hearing.

7            Moreover, as defendants’ discovery demands seek disclosure of

8      work product and what amounts to government witness statements, the

9      discovery of such information is specifically barred under Federal

10     Rule of Criminal Procedure 16(a)(2):        “Except as permitted by Rule

11     16(a)(1)(A)-(D), (F), and (G), this rule does not authorize the

12     discovery or inspection of reports, memoranda, or other internal

13     government documents made by an attorney for the government or other

14     government agent in connection with investigating or prosecuting the

15     case.   Nor does this rule authorize the discovery or inspection of

16     statements made by prospective government witnesses except as

17     provided in 18 U.S.C. §3500.”       Fed. R. Crim P. 16(a)(2).      For the

18     reasons discussed above, the latter exception for discovery of such

19     information under the Jencks Act (and Rule 26.2) does not apply in

20     the context of this Kastigar hearing.

21     III. CONCLUSION

22           For the foregoing reasons, defendants’ joint ex parte

23     application to compel disclosure of discovery related to the Kastigar

24     hearing should be denied.

25

26

27

28

                                              12
